DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2020 has been entered.
Response to Amendment
Upon entry of the amendment filed on 30 December 2020, Claim(s) 1 and 12 is/are amended; Claim(s) 6-7 and 12-19 is/are withdrawn and Claim(s) 30 is/are cancelled.  The currently pending claims are Claims 1-29 and 31.  
Based on applicants’ remarks and amendments (e.g. the powder limitation), the 103 rejections are withdrawn.  However, new grounds of rejections are provided necessitated by the amendments.
Claim Objections
Claims 5 and 10 are objected to because of the following informalities:  “the conductivity” and “the range” in lines 2 and 3 should be “a conductivity” and “a range” since these are the first recitations of the limitations.  Appropriate correction is required.
Allowable Subject Matter
Claims 5 and 10 are allowed; however, they are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 9, 11 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archer (US-20140225041-A1).
	Claims 1-4, 8, and 9: Archer discloses a hybrid material porous composite powder filled with various nanoparticles such as Fe or Sn oxides/sulfides/alloys (abs, ¶100-104, 112-116, Figs 1, 16, 17, 19 and 32 with accompanying text).  It is noted that additional nanoparticles meet the claimed third filler or sealing component since the additional nanoparticles are embedded in the pores thus partially filling or sealing the pores. Further, Archer discloses a loading amount range of 40-90 % wt. (¶110, 112, examples and claim 15).
	Claim 11: The metal sulfide, alloys and or oxides meet the claimed solubility or conductivity properties.
	Claim 31: Archer discloses the claimed anode limitation (¶131, 181).
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-4, 8, 9, 11 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pp 8-12, filed 30 December 2020, with respect to Kanno and Walker have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764